By the Court.
The grant of authority to the commissioners of counties and trustees of townships to grant general and special permission for the animals named to run at large, as conferred by the second section of the' act of April 13, 1865, entitled “ an act to restrain from running at large, certain animals therein named, was within the scope of legislative power. Such legislation does not conflict with the 18th section of the first article, or the 26th section of the second article of the constitution of the state.
The authority thus conferred upon these boards respectively may be exercised by them, notwithstanding the individual members of the boards thereby relieve themselves from the duty imposed by the first section of the act, of restraining their own animals from running at large.
A special permit granted by the township trustees, at a special meeting of the board, is valid, although two trustees *336only be present, and the person to whom the permit isdireeted be one of trustees composing the board granting it.
The peculiar nature of this power is such that, in our opinion, the personal benefit to the trustee does not disqualify him for acting in the premises.

Motion overruled.

White, J.
I do not concur in the holding that two-trustees can grant a special permit to one of themselves. Two constitute a quorum to do business generally; but when the business to be done consists in granting or refusing a right or privilege, in which one of the trustees alono is interested, there ought to be a quorum without him.